AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT,

AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

AND

JOINDER AGREEMENT

October 29, 2010


This Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1 to
Registration Rights Agreement and Joinder Agreement (the “Agreement”) is entered
into as of the date first set forth above (the “Effective Date”), by and among
AdCare Health Systems, Inc., an Ohio corporation (the “Company”), the investors
listed under the heading “Existing Buyers” on the signature pages hereto
(collectively, the “Existing Buyers”), and the investors listed under the
heading “New Buyers” on the signature pages hereto (the “New Buyers”).    

RECITALS

A.

The Company and the Existing Buyers are parties to (i) that certain Securities
Purchase Agreement, dated as of October 26, 2010 (the “Purchase Agreement”),
pursuant to which the Company issued and sold an aggregate of $11,050,000 in
principal amount of the Company’s Subordinated Convertible Notes (the “Notes”),
bearing 10.0% interest per annum payable quarterly in cash in arrears beginning
December 31, 2010, and (ii) that certain Registration Rights Agreement, dated as
of October 26, 2010 (the “Rights Agreement,” and together with the Purchase
Agreement, the “Joinder Documents”), pursuant to which, among other things, the
Company is obligated to register for resale the shares of Common Stock issuable
upon the conversion of the Notes on a registration statement on Form S-3 to be
filed with the Securities and Exchange Commission within fifty (50) days after
the initial closing of the sale of the Notes on October 26, 2010.

B.

The Company and the Existing Buyers, representing the holders of at least a
majority of the aggregate amount of Registrable Securities issuable under the
Notes, desire to amend, in accordance with Section 9(e) of the Purchase
Agreement and Section 10 of the Rights Agreement, each of the Purchase Agreement
and the Rights Agreement so as to allow the New Buyers (i) to purchase an
aggregate of $750,000 in principal amount of Notes, and (ii) to be deemed a
“Buyer” under the terms of each of the Purchase Agreement and the Rights
Agreement.

C.

The New Buyers desire to purchase an aggregate of $750,000 in principal amount
of Notes, and to be deemed a “Buyer” under the terms of each of the Purchase
Agreement and the Rights Agreement.

D.

Upon the execution and delivery of this Agreement, the New Buyers shall become a
party to, and be bound by and subject to the terms, conditions, covenants and
obligations of each of, the Joinder Documents, and shall have the same rights
and obligations thereunder as though it had been an original party thereto,
unless otherwise stated or excepted herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:

1.

Definitions.  Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Purchase Agreement.

2.

Amendments.

(a)

Purchase Agreement Amendments.

(i)

Recital C of the Purchase Agreement is hereby amended to read in full as
follows:

“C.

Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate principal amount of the
Notes set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers attached hereto, which aggregate amount for all Buyers together shall be
$11,800,000.”

(ii)

The Purchase Agreement is amended by adding a new subsection (e) to Section 1,
as follows:

“(e)

Sale of Additional Notes.  After the Closing Date, the Company may sell and
issue at a subsequent closing, at any time prior to November 2, 2010, on the
same terms and conditions as those contained in this Agreement, an aggregate of
$750,000 in additional principal amount of Notes, provided that the aggregate
amount for all Buyers together shall not exceed $11,800,000.”

(iii)

The Schedule of Buyers attached to the Purchase Agreement is hereby amended and
replaced by the Schedule of Buyers attached to this Agreement as Exhibit A and
incorporated by reference herein.  

(b)

Rights Agreement Amendment.  The Schedule of Buyers attached to the Rights
Agreement is hereby amended and replaced by the Schedule of Buyers attached to
this Agreement as Exhibit B and incorporated by reference herein.

(c)

Approval of New Buyers.  The undersigned Existing Buyers hereby approve the
Company’s issuance and sale of two new Notes in the aggregate principal amount
of $750,000 to the New Buyers, and further agree to the terms of purchase and
joinder set forth in Section 3 below.  For clarity, the parties agree and
acknowledge that High Capital Funding, LLC (“High Capital”) is purchasing
hereunder a Note in the aggregate principal amount of $250,000 (the “$250,000
Note”), and that an affiliate of Strome Alpha Offshore Ltd. (“Strome”), an
Existing Buyer, is purchasing hereunder an additional Note in the aggregate
principal amount of $500,000 (the “$500,000 Note,” and together with the
$250,000 Note, the “New Notes”).  Strome originally purchased a Note in the
aggregate principal amount of $1,000,000 under the Purchase Agreement, and,
immediately following the execution of this Agreement by its affiliate, Strome
Family Foundation (“Strome Family Foundation”), will beneficially own an
aggregate of $1,500,000 in principal amount of Notes.   

3.

Purchase and Joinder.  

(a)

Purchase of New Notes.  On the Effective Date, the Company shall issue and sell
to High Capital, and High Capital shall purchase from the Company, the $250,000
Note.  On the Effective Date, the Company shall issue and sell to Strome Family
Foundation, and Strome Family Foundation shall purchase from the Company, the
additional $500,000 Note.  The aggregate purchase price for the New Notes shall
be made in cash in immediately available, same-day U.S. funds.

(b)

Joinder.  Subject to the terms of this Section 3, upon the execution of this
Agreement, each of the New Buyers agrees that it shall be bound by, and subject
to, the terms and conditions of each of the Joinder Documents in its entirety,
each as may be amended from time to time, as though it were an original party
thereto; provided, however, that notwithstanding anything else to the contrary
contained in this Agreement, each of the New Buyers understands and acknowledges
that: (i) the representations and warranties of such New Buyer set forth in
Section 2 of the Purchase Agreement shall speak as of the Effective Date as
though made as of the Effective Date, and shall be true and correct in all
material respects as of the Effective Date; (ii) the representations and
warranties of the Company set forth in Section 3 of the Purchase Agreement shall
speak as of the Closing Date on October 26, 2010 (except for representations and
warranties that speak as of an earlier date which shall be true and correct as
of such earlier specified date); (iii) all conditions to such New Buyer’s
obligation to purchase the New Notes shall be deemed fully satisfied by virtue
of the closing deliverables made by the Company on the Closing Date on October
26, 2010, copies of which will be provided to the New Buyers upon request.
 Subject to the foregoing, upon execution of this Agreement and the purchase of
the New Notes, each of the New Buyers shall be considered a “Buyer” under the
terms of each of the Purchase Agreement and the Rights Agreement.  Additionally,
each of the New Notes issued under this Agreement on the Effective Date shall be
deemed to be a “Note” under the Purchase Agreement and the Rights Agreement.  

4.

Ratification; Effect.  This Agreement shall be construed in connection with and
as part of each of the Joinder Documents, and all terms, conditions, and
covenants set forth in the Joinder Documents and each other instrument or
agreement referred to therein, as applicable, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

5.

Captions and Section Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

6.

Amendment.  No provision of this Agreement may be amended or waived other than
by an instrument in writing signed by the Company and the holders of at least
fifty percent (50%) of the aggregate amount of Registrable Securities issued and
issuable hereunder and under the Notes, and any amendment or waiver to this
Agreement made in conformity with the provisions of this Section 6 shall be
binding on all parties hereto.

7.

Entire Agreement.  This Agreement, together with each of the Transaction
Documents, constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior or contemporaneous written or
oral agreements and understandings of the parties, either express or implied.
 For the sake of clarity, the Preamble and Recitals set forth above are deemed
to form a part of this Agreement.

8.

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

9.

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 [Signature Page Follows]





 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




COMPANY:

ADCARE HEALTH SYSTEMS, INC.

By:

/s/ David A. Tenwick


Name: David A. Tenwick

Title:  Chairman

 








 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




EXISTING BUYERS:

CNH DIVERSIFIED OPPORTUNITIES MASTER ACCOUNT, L.P.







By:/s/ Bradley D. Asness

Bradley D. Asness, Principal & General

Counsel of AQR Capital Management, LLC,

the Investment Manager of the Buyer

 








 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




EXISTING BUYERS:

AQR DELTA SAPPHIRE FUND, L.P.







By: :/s/ Bradley D. Asness

Bradley D. Asness, Principal & General

Counsel of AQR Capital Management, LLC,

the Investment Manager of the Buyer

 








 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




EXISTING BUYERS:

AQR FUNDS - AQR DIVERSIFIED ARBITRAGE FUND




 

By: :/s/ Bradley D. Asness

Bradley D. Asness, Principal & General

Counsel of AQR Capital Management, LLC,

the Investment Manager of the Buyer

 








 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




EXISTING BUYERS:

AQR OPPORTUNISTIC PREMIUM OFFSHORE FUND, L.P.










By: :/s/ Bradley D. Asness

Bradley D. Asness, Principal & General

Counsel of AQR Capital Management, LLC,

the Investment Manager of the Buyer

 








 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




EXISTING BUYERS:

ADVANCED SERIES TRUST – AST ACADEMIC SERVICES PORTFOLIO







By: :/s/ Bradley D. Asness

Bradley D. Asness, Principal & General

Counsel of AQR Capital Management, LLC,

the Investment Manager of the Diversified

Arbitrage Sleeve of the Buyer

 








 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




EXISTING BUYERS:

AQR DELTA MASTER ACCOUNT, L.P.







By: :/s/ Bradley D. Asness

Bradley D. Asness, Principal & General

Counsel of AQR Capital Management, LLC,

the Investment Manager of the Buyer

 








 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




EXISTING BUYERS:

AQR ABSOLUTE RETURN MASTER ACCOUNT, L.P.










By: :/s/ Bradley D. Asness

Bradley D. Asness, Principal & General

Counsel of AQR Capital Management, LLC,

the Investment Manager of the Buyer

 














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




EXISTING BUYERS:

STROME ALPHA OFFSHORE LTD.







By: :/s/ Craig Bere

Name: Craig Bere

Title: Director














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




NEW BUYER:

HIGH CAPITAL FUNDING, LLC




By: :/s/ David Rapaport

Name: David Rapaport

Title: EVP & GC














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties have caused its respective signature
page to this Amendment No. 1 to Securities Purchase Agreement, Amendment No. 1
to Registration Rights Agreement and Joinder Agreement to be duly executed as of
the date first written above.




NEW BUYER:

STROME FAMILY FOUNDATION




By: :/s/ Mark Strome

Name: Mark Strome

Title: President














--------------------------------------------------------------------------------







EXHIBIT A

SCHEDULE OF BUYERS




(1)

(2)

(3)

(4)

(5)

(6)

Buyer

Address

Aggregate
Principal
Amount of
Notes

Purchase Price

Other Consideration

Legal Representative's
Address and Facsimile Number

 

 

 

 

 

 

CNH Diversified Opportunities Master Account, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600



$300,000

$300,000

 

Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR DELTA Sapphire Fund, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

$300,000

$300,000

 

Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR Funds – AQR Diversified Arbitrage Fund

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

$1,850,000

$1,850,000

 

Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR Opportunistic Premium Offshore Fund, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

$450,000

$450,000

 

Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

Advanced Series Trust – AST Academic Services Portfolio

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

$200,000

$200,000

 




Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR DELTA Master Account, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

$1,800,000

$1,800,000

 




Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR Absolute Return Master Account, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

$100,000

$100,000

 




Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

Brio Capital LP

401 East 34th St.,

Suite South 33C

New York, NY 10016

Attention:  Shaye Hirsch

shaye@briocapital.com

$150,000

$150,000

 

 

Oberweis Micro-Cap Fund.

3333 Warrenwille Road, Suite 500

Lisle, IL 60532
Attention:  James W. Oberweis

oberweis@oberweis.net

$500,000

$500,000

 

 

Attosa Financial LLC

766 Shrewsbury Ave.

Tinton Falls, NJ 07724

Attention:  Anthony J. Cantone

ajcantone@cantone.com

$3,500,000

$3,500,000

Cancellation of  outstanding indebtedness in the aggregate principal amount of
$3,500,000

 

Anthony J. Cantone

766 Shrewsbury Ave.

Tinton Falls, NJ 07724

Attention:  Anthony J. Cantone

ajcantone@cantone.com

$500,000

$500,000

 

 

Strome Alpha Offshore Ltd.

100 Wilshire Blvd., #1750

Santa Monica, CA 90401

Attention: Craig Bere

cbere@strome.com

$1,000,000

$1,000,000

 

 

Strome Family Foundation

100 Wilshire Blvd., #1750

Santa Monica, CA 90401

Attention: Craig Bere

cbere@strome.com

$500,000

$500,000

 

 

Steven G. Hill

1221 Azalea Cr

Hollywood, FL 33019

Attention: Steven G. Hill

steven@straightwire.com

$50,000

$50,000

 

 

 

 

 

 

 

 

Double H Investment Co.

1022 Jefferson Street

Hollywood, FL 33019

Attention: Herbert L. Hill

hhill@ellsouth.net

$50,000

$50,000

 

 

 

 

 

 

 

 

Alpha Capital Anstalt

150 Central Park South,

2nd Floor

New York, NY 10019

Attention: Konrad Ackermann

abrand@lhfin.com

$250,000

$250,000

 

 

Staurt B. Hill

11400 SW 23rd Pl.

Davie, FL 33325

Attention: Staurt B. Hill

Staurt.hill@cbsbiz.com

$50,000

$50,000

 

 

High Capital Funding, LLC

333 Sandy Springs Circle

Suite 230

Atlanta,  30328 US

Attn: Frank Hart

$250,000

$250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 














--------------------------------------------------------------------------------







EXHIBIT B

SCHEDULE OF BUYERS




Buyer

Buyer Address
and Facsimile Number

Buyer's Representative's Address
and Facsimile Number

CNH Diversified Opportunities Master Account, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600



Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR DELTA Sapphire Fund, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR Funds – AQR Diversified Arbitrage Fund

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR Opportunistic Premium Offshore Fund, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600

Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

Advanced Series Trust – AST Academic Services Portfolio

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600




Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR DELTA Master Account, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                  Brendan Kalb
Brendan.Kalb@aqr.com
Telephone: 203-742-3600




Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.
Facsimile: (212) 521-5400
Telephone:  (212) 521-5450

AQR Absolute Return Master Account, L.P.

c/o AQR Capital Management, LLC

2 Greenwich Plaza, 3rd Floor

Greenwich, CT  06830
Attention:  Rocky Bryant

                 




Reed Smith LLP
599 Lexington Avenue
New York, New York  10022
Attention:  Lee Ann Dillon, Esq.


Brio Capital LP

401 East 34th St.,

Suite South 33C

New York, NY 10016

Attention:  Shaye Hirsch

shaye@briocapital.com

 

Oberweis Micro-Cap Fund.

3333 Warrenwille Road, Suite 500

Lisle, IL 60532
Attention:  James W. Oberweis

oberweis@oberweis.net

 

Attosa Financial LLC

766 Shrewsbury Ave.

Tinton Falls, NJ 07724

Attention:  Anthony J. Cantone

ajcantone@cantone.com

 

Anthony J. Cantone

766 Shrewsbury Ave.

Tinton Falls, NJ 07724

Attention:  Anthony J. Cantone

ajcantone@cantone.com

 

Strome Alpha Offshore Ltd.

100 Wilshire Blvd., #1750

Santa Monica, CA 90401

Attention: Craig Bere

cbere@strome.com

 

Steven G. Hill

1221 Azalea Cr

Hollywood, FL 33019

Attention: Steven G. Hill

steven@straightwire.com

 

Double H Investment Co.

1022 Jefferson Street

Hollywood, FL 33019

Attention: Herbert L. Hill

hhill@ellsouth.net

 

Alpha Capital Anstalt

150 Central Park South,

2nd Floor

New York, NY 10019

Attention: Konrad Ackermann

abrand@lhfin.com

 

Staurt B. Hill

11400 SW 23rd Pl.

Davie, FL 33325

Attention: Staurt B. Hill

Staurt.hill@cbsbiz.com

 

High Capital Funding, LLC

333 Sandy Springs Circle

Suite 230

Atlanta,  30328 US

Attn: Frank Hart

 

Strome Family Foundation

100 Wilshire Blvd., #1750

Santa Monica, CA 90401

Attention: Craig Bere

cbere@strome.com

 


















